DETAILED ACTION
The present Office Action is responsive to the Amendment received on December 21, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 1-34, 36-50, 52-54, 62-65, 69, 73, and 74 are canceled.
Claims 80-90 are new.
Claim 72 remains withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The rejection of claims 35, 51, 55-63, 66-68, 70, 71, and 75-79 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on September 27, 2021 is withdrawn in view of the Amendment received on December 21, 2021.



Rejection – Maintained & New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 35, 51, 55-61, 66-68, 70, 71, and 75-79 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on September 27, 2021 is maintained for the reasons of record.
In addition, claims 80-85 are rejected herein as being necessitated by Amendment received on December 21, 2021 (by way of their addition).
Applicants’ arguments presented in the Amendment received on December 21, 2021 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.The Rejection:
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
The written description requirement ensures that, “an applicant invented the subject matter which is claimed.  Further, the written description requirement for a claimed genus may be satisfied through a sufficient description of a representative number of species by 1) reduction to practice; 2) reduction to drawing; or 3) disclosure of relevant identifying characteristics (i.e., structure of other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure) (MPEP 2163 at II(A)(3)(a)(ii)).  
Two Description Issues are currently present:
I - Claims are drawn to a set of 10 or more gene specific primer pairs which are “experimentally validated” as being suitable for a multiplex amplification assay, wherein the primers are simply recited as comprising gene-specific domains.
It is determined that the only experimentally validated primers disclosed by Applicants contained not only the gene-specific domains, but also the anchor domain comprising the PCR suppression sequence as well as universal primer binding sites therein.
II – Claims are drawn to include any primers which are experimentally validated to be used in a multiplex amplification to be able to amplify at least any 10 
Reduction to Practice
	The specification disclose that the inventor have disclosed a set of experimentally validated gene specific primer pairs (page 1), wherein the primer pairs of the disclosure include a gene specific primers that are experimentally validated as suitable for use in a multiplex assay (page 2).
	The specification then discloses various aspect which are involved in designing a primer for multiplex purposes, such as the amount of G-C contents (page 6), the length of the amplification product produced (pages 6 and 8, for example), the types of anchor sequences which can be appended thereto, such as universal primer binding region, PCR suppression region (page 19).
	However, when it comes to providing a set of primers which are experimentally validated, the specification only provides primers which have, in addition to the gene-specific domains, also the PCR suppression portions which serves also as universal primer binding regions, and forward and revere primer specific tags (see page 33 and Figure 3).
	The specification simply fails to provide any set of primers which are experimentally validated which comprise only the gene-specific portion at their 3’ ends.

	While the specification discloses and references to a set of primers which are named, “CancerNet 8K” while referencing primers listed in Table 1 (SEQ ID NO: 37-16166), the specification explicitly state that those sequence in Table 1 comprise only the “gene specific primer domains”, and that the primers which have been employed in the experiment which validates their use in a multiplex amplification assay also comprises the anchor domains which have been discussed above:
“cDNA … was primed and extended for 1 cycle at … using a mix of CancerNet 8K forward primer mix … each primer, gene specific primer domains listed in Table 1 (SEQ ID NOs: 37-16166) and anchor domains as reported above” (page 40, lines 26-29)

	Therefore, Applicants were simply not in possession of a set of experimentally validated primers which comprises a gene-specific binding domain or separate embodiments of anchor portions alternatively claimed.
Reduction to Drawing
	The specification disclose the generalized structure of the primers which are experimentally validated, each of which comprising a 3’ gene specific binding domain and a 5’ anchor comprising a PCR suppression domain (which also acts as universal 
	
Disclosure of Relevant Identifying Characteristics
While one could argue that a skilled artisan would be able to identify/envision the “representative number of species” of such a primer set having only the gene-specific binding portion, or alternative embodiments of anchor sequences, or any primer sets which can amplify the list of genes recited in Table 1, such would not satisfy the written description for the genus claims when, “the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art” (MPEP 2163(I)(A)).  As shown by Applicants’ own figure and description, such essential or critical feature the entire structure of the primers which have been experimentally validated.  Applicants simply have not disclosed any species which are experimentally validated other than primer structure discussed above.   
  
As stated in University of California v. Eli Lilly and Co. at page 1404:

An adequate written description of a DNA ... "requires a  precise definition, such as by structure, formula, chemical name, or physical  properties," not a mere wish or plan for obtaining the claimed chemical  invention.   Fiers v. Revel,  984 F.2d 1164, 1171,  25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a  DNA requires more than a mere statement that it is part of the invention and  reference to a potential method for isolating it; what is required is a  description of the DNA itself."   Id.   at 1170,  25 USPQ2d at 1606.  

	Therefore, for the foregoing reasons, the genus embraced by the claims is not sufficiently described by the number of species disclosed in the specification, and therefore, the specification lacks written description of the claims.Response to Arguments:
	Applicants traverse the rejection (page 9, Response).
	Applicants state that the Office appears to “ignore that the pending claim 35 … [which] recites that the forward and reverse primers comprise anchor domains comprising universal primer binding sties and common PCR suppression sequences” and alleges that claims are drawn to a set of primers which are experimentally validated primers comprising simply the gene-specific domains. (page 9, Response).
	Applicants’ point is noted.  Applicants’ cited portion within the Office Action is reiteration of the rejection so as to set forth the original rejection made of record.  However, as Applicants’ correctly assume, the rejection was based on two separate issues, wherein one of the issues (claims not requiring the PCR suppression and universal priming regions1) was rectified by Applicants in their amendment dated March 29, 2021.  
second issue – i.e., a lack of demonstration of a reasonable number of species for the claimed genus.
	Next, Applicants refer to the arguments presented in the two amendments (dated October 21, 2020 and March 29, 2021) and state that the specification describes a representative example of a set of pairs as claimed because of the guidance provided in the instant specification.  Applicants contend that one of ordinary skill in the art would have recognized that the inventors described the primer pairs beyond the actual gene-specific primer pairs disclosed in the specification (page 9, Response).
	Specifically, Applicants state that a narrow disclosure may support broad claims that cover undisclosed embodiments if a person skilled in the art would readily discern that other members of the genus would perform similarly to the disclosed members, then disclosure of one species would be adequate to show possession of the entire genus (page 10, Response).
	In support of their contention, Applicants state that the instant specification provides details of a process that would have guided a person of ordinary skill in the art to a set of primer pairs that would satisfy the instantly claimed criteria (page 10, Response).
	While the Office agrees the rationale for determining possession, the Office disagrees with the conclusion made by the Applicants.

	However, in the instant situation, Applicants’ disclosure does not relay to a skilled artisan that other undisclosed members of the genus would perform similarly to the disclosed members.  This is because Applicants are claiming a set of 100 or more primers from any portions of any genes of any organisms that can be multiplexed having at least 95% of the claimed set producing products that is at least 2-fold of a number of non-specific extension products.   Designing a plurality of primers that each specifically amplify from different targets under the same conditions in a multiple amplification reaction requires design and empirical determination.  This is because each primer sequence of a pair targeting a specific gene must not only amplify specifically, but it must amplify specifically in the same amplification conditions as the other primer pairs that are specific for different target nucleic acid sequences.  Simply combining a bunch of target specific primers that separately amplify specifically does not guarantee that they can perform together as a set under a single condition in a multiplex format.  Making multiple primers work together to amplify specifically relies largely on the actual sequence of the primer sequences which anneal to the target nucleic acids, as well as other factors such as their concentrations, 
	Simply appending a PCR suppression region and a universal amplification region to the primers does not remedy this uncertainty or the need for an actual experimentation.  In addition, while NGS sequencing may help verify whether a specific amplification product was produced by the primer pairs, NGS would not lessen the need for the design and empirical testing a combination of primers that work together in a single environment with the requisite specificity.
	A simple search in Medline reveals that there are currently 20,000 to 25,000 known human genes.  Applicants’ have only disclosed a set of primers which can multiplex a fraction of such genes (8K gene to 20K to 25K of human genes), and this from the single species of human.  
	The enormity of the breadth encompassed by Applicants’ claims is plainly evidenced by the claimed set embracing any set of gene specific primers (100 or greater) from any genes from any species that are “experimentally validated”.  However, Applicants’ have only provided a validated set of a specific primer set which is capable of multiplexing 8,000 specific genes from a single species of human.  Therefore, one of skill in the art would simply not agree with the Applicants’ position that they were in possession of a set of 100 or more gene specific primers for human that includes 20,000-25,000 genes, let alone from any organisms, microorganisms, etc. 

In Lilly, the court state that, “[a]n adequate written description of a DNA ... ‘requires a  precise definition, such as by structure, formula, chemical name, or physical  properties,’ not a mere wish or plan for obtaining the claimed chemical  invention.   Fiers v. Revel,  984 F.2d 1164, 1171,  25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a  DNA requires more than a mere statement that it is part of the invention and  reference to a potential method for isolating it; what is required is a  description of the DNA itself."   Id.   at 1170,  25 USPQ2d at 1606.  

	To reiterate the court’s rationale, to envision description of the genus, one of skill in the art would need the actual sequences of such primers that have been experimentally validated to amplify together in a multiplex amplification reaction, not a mere recitation of a plan/means to discover additional such primers.
Applicants also reference pages 7 and 8 of the specification which purport to describe the process of identifying primer pairs for the target genes (page 11, Response). 
Office fails to see how these steps would allow an artisan to envision possession as the steps are routinely involved in the art when designing target-primers and probes.  
For example, utilizing a commercially available primer design software to design candidate primers based on known parameters such as GC content, length, specificity, desired annealing temperature, by searching on the publicly available 
However, one cannot state that based on such knowledge, all primers would behave as predicted.  The fact that empirical testing is needed demonstrates the unpredictability of designing primers that perform specifically as intended.  
If Applicants’ contention were true, no primers should be patentable as all can be envisioned from a general guidance of making primers, or no gene sequences would have been patented based on the prior art known teachings of a sequencing reaction.
For these reasons, Applicants’ arguments are not persuasive and the rejection is maintained.
Regarding new claims:
	Claims 75-79, these claims define additional lower limits of the claimed primer set of claim 35, in that the set comprises at least 500-, at least 1,000- gene specific primers that are experimentally validated for multiplex amplification, or produce no more than 5,000 or 2,000 non-specific amplicons.
	However, these claims face the same issues identified above in that actual sequences of the primers are required for description (i.e., Applicants’ possession of primers which multiplex 8K genes from human cannot justify possession of any 
	Claims 80-85 are drawn to the validation process. However, as stated above, the validation processes of empirically testing candidate primers generated from a commercially sold programs by amplifying an identifying whether the amplicon produced is specific are deemed a plan/wish to identify additional species and does not convey possession as discussed above.  In addition, the Office submits that limitations drawn to a validated set of primers that produce no more than the recited number (e.g., 5,000 or 2,000) of non-specific extension products from the corresponding non-target nucleic acids are even lesser described because the degree of non-specific products produced cannot be predicted based on Applicants’ disclosed method, except by an empirical determination, and Applicants’ have not disclose a reasonable number of species of such a primer set.
	For these reasons, the claim lack written description as the application fails to demonstrate a reasonable number of species embraced by the claimed genus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The rejection of claims 35, 51, 55-61, 66-68, 70, 71, 75-79 under 35 U.S.C. 103 as being unpatentable over Andersen et al. (U.S. Patent No. 8,323,897, issued December 2012) in view of Shuber, A.P. (U.S. Patent No. 6,207,372, issued March 27, 2001) and Broude et al. (PNAS, January 2001, vol. 98, no. 1, pages 206-211), made in the Office Action mailed on September 27, 2021 is maintained for the reasons of record.
In addition, claims 80-85 are rejected herein as being necessitated by Applicants’ Amendment (their addition).
Applicants’ arguments presented in the Amendment received on December 21, 2021 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.  The rejection rationale of claims 80-85 are also presented together therwith.The Rejection:
With regard to claim 35, Andersen et al. disclose a set of 10 or more gene specific primer pairs (“plurality of amplification primer pairs, each of which is suitable for amplifying a different target sequence of interest … the number of primer pairs can be at least 100, 300, 500, 1000, 10000, or 30000”, column 8, lines 1-4), wherein each pair of gene specific primers is made up of a forward and reverse primer (“each amplification primer pair includes to amplification primers, one forward amplification 
With regard to claim 51, the artisans disclose the use of a reaction vessel (reaction tube, column 25, line 40-45), a target nucleic acid template composition (column 25, line 44), and a set or subset of gene specific primer pairs (column 25, line 41; “pooled primer mix”).
With regard to claim 57, the set of primers as claimed is not physically distinct from the set of primers disclosed by Andersen et al. as the primers have been validated with template cDNA molecule (column 25, line 44), therefore would also necessarily be validated with a synthetic template which has the same sequences as the template cDNA molecule.
With regard to claim 58, the set of primers is also specific for their targets, and therefore, would necessarily be validated in the presence of multiple different tissues or cell types (the primers target human genes).
With regard to claim 59, in one of the explicitly disclosed embodiments, Andersen et al. multiplex the following genes (see gene multiplexed on column 25):
Hs00173639_m1 (DYRK1A); Hs00173565_m1 (FGF7); Hs00177127_m1 (MAP2K3); Hs00173564_m1 (FGF4); Hs00170633_m1 (GEM); Hs00170288_,1 2.
With regard to claim 65, the primers comprise an anchor domain at their 5’ ends, which are explicitly taught as being used as a universal primer binding site (“As a specific example, a region of non-complementarity may be included at the 5’ end of one or more of the primers, with the remainder of the primer sequences being complementarity to their respective target polynucleotide sequences”, column 10, lines 52-60; “primers can also include a 5’ ‘tail’ … for universal amplification, detection and/or purification.”, column 11, lines 15-25).
With regard to claim 68, the primer pairs comprise ranges of 24 to 70 nucleotides (“certain embodiments, the primers may contain from about 15 to about 35 nucleotides”, column 10, lines 5-8).
With regard to claim 69, the set disclosed by the artisans are comprised of forward and reverse primer pairs and therefore, the forward primers would be considered a first subset and the reverse primers would be the second subset.
Andersen et al. do not explicitly disclose that the primers of the primer pair are separated by a template distance of 60 to 300 nucleotides.

Andersen et al. do not explicitly state that the specificity of their multiplex set produce amount of products that is at least 2-fold of an amount of non-specific extension products.
Andersen et al. do not explicitly disclose the primer pair having the gene specific domain of 16-24 nucleotides (claim 55) or that the gene-specific domain ia GCA-rich or GCT-rich and has GC content of 45-85% (claim 56).
Andersen et al. do not explicitly disclose that their disclosed set of primers comprises primers which amplify the 1000 or more genes identified in Table 1 (claim 60), or all of the listed genes in Table 1 (claim 61).
Andersen et al. do not explicitly disclose that the 5’ anchor domain comprises a length of between 10 to 24 nucleotides (claim 66).
Andersen et al., while explicitly teaching that the primers of the primer pairs comprise a 5’ domain for universal primers, do not explicitly disclose that universal primers are provided in a set (claim 70), on a thermocycler device (claim 71).
Broude et al. disclose a method of performing multiplex amplification wherein PCR suppression sequence is employed in a primer.
Shuber discloses a method of performing multiplex amplification with primer pairs which have a 5’ tail as a universal primer binding site (“invention provides 
Shuber teaches that the sequence specific primer has gene-specific length of about 18 to 25 bases, for example (see primer pairs found in Figure 1; “UPS-tagged primers contain the 20 nucleotide UPS sequence attached to the 5’ end of the individual sequence-specific primers listed in FIG 1.”, column 7, line 57-63).
Shuber also teaches a common knowledge of amplification products being in the range of 60 to 300 nucleotides (see amplicon sizes ranging from 175-410 in Figure 1, for example).
Shuber teaches that the anchor domain comprising the universal primer binding site is 20 nucleotides (see above).
The target-specific (or gene-specific) domain sequence disclosed by Shuber is GCA-rich (see Figure 1, wherein the primers are rich in G, C, and T), and GC-content being 45-50% (see sequence GCCCGACAAATAACCAAGTGA, which has 21 bases total, or which there are 10 GCs, which make up 47% GC and is rich in G, C, A3).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Andersen et al. with the teachings of Broude et al., Shuber, and the motivation present in the art, thereby arriving at the invention as claimed for the following reasons.
Andersen et al. disclose a method of performing a multiplex amplification reaction for thousands of genes in a single multiplex reaction involving a plurality of primer pairs which have target-specific gene sequences on their 3’ ends for a desire long-felt in the art:
“the amplification of 10,000 target sequences o interest would typically require 10,000 separate polymerase chain reactions based on conventional PCR procedures … There is, accordingly, a need in the art for improved methods of amplifying target sequences form a sample wherein any plurality of target sequences may be amplified simultaneously under identical reaction conditions in a multiplex fashion” (column 1, lines 37-44)

“plurality of amplification primer pairs, each of which is suitable for amplifying a different target sequence of interest … the number of primer pairs can be at least 100, 300, 500, 1000, 10000, or 30000” (column 8, lines 1-4)

“multiplex amplification can be carried out at a very high levels of complexity … 186-plex, 369-plex, 738-plex, and 1013-plex amplifications were carried out” (column 27, line 65 to column 28, line 1)

While the artisans did not explicitly disclose the lengths of the gene-specific portions of the primers or the size of the amplicons produced, the artisans expressed 
“ability to select lengths and sequences of primers suitable for particular applications is within the capabilities of ordinarily skilled artisans” (column 10, lines 3-5)

In addition, Andersen et al. also explicitly teach the addition of 5’ anchor sequences for purposes such as a universal primer binding site.  While its length ranges were not disclosed, such a determination would have also been well-within the knowledge of the ordinarily skilled artisan as evidenced by Shuber who also disclose a multiplex amplification assay with a plurality of primer pairs, wherein the primers comprise a 5’ anchor sequence for universal primer binding site with length which meets the presently claimed range.
Therefore, one of ordinary skill in the art would have had a certain expectation of success at combining the teachings of Andersen et al. with the teachings of Shuber in the form of presently claimed set of primers.
With regard to claims 60 and 61, these claims recite that the primers only amplify the listed genes, but need not comprise the sequences of the primers which amplify these genes.  Given that Andersen et al. explicitly teach a highly complex multiplex amplification of targets, one of ordinary skill in the art would have been able to multiplex any of such genes listed in Table 1 (which are human expressed gene) for 
With regard to the addition of PCR suppression sequence in the primers, the amplification reaction is known in the art to form a “Pan-like” structure for target nucleic acids which cannot be amplified in the absence of primers which have complementarity to the PCR suppression sequences found in the target nucleic acids (see Figure 1 of Broude et al.).
Lastly, given Broude et al.’s application of the teachings a method of multiplex amplification reaction, said one of ordinary skill in the art would have been motivated to apply them into the teachings of Andersen et al., thereby amplifying from only the target nucleic acids for which the primers are designed while inhibiting non-target nucleic acids from being amplified by formation of a pan-like structure, improving the specificity of the amplification products produced.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection (page 12, Response).
	Applicants contend that the claims as amended require, among other elements, a set of primers that are experimentally validated to satisfy certain criteria as recited in the claims (page 12, Response).
	Applicants continue that the experimental validation process comprises analyzing one or more candidate primer pairs in a RT-PCR-NGS assay to identify primer pairs that produce in a multiplex PCR a number of gene-specific extension products that is at least 2-fold of a number of a non-specific extension products (page 12, Response).
	Based on the above, Applicants contend that Andersen and Shuber fail to teach such an experimental validation means.
	These arguments have been carefully considered but they are not found persuasive.

According to In re Best 195 USPQ 430, 1997, the court stated that, “Patent Office can require applicant to prove that prior art products do not necessarily or inherently posses characteristics of his claimed product wherein claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicant” (pp. 430).   
In addition, Andersen et al. evidence the desire well-recognized in the art to ascertain the amplification efficiency of the primers involved in a multiplex amplification reaction:
“The expression ‘observed performance’ and ‘observed efficiency’ and grammatical equivalents thereof when used in connection with multiplex amplifications refer to the amounts of the individual amplicons generated in the multiplex amplification.  Amplification performance or efficiency can correspond to a multiplex amplification generally, or to a specific amplicon within a multiplex amplification.  A multiplex amplification is 100% efficient for a specific amplicon of interest when the quantity of the specified amplicon generated in the multiplex amplification is identical to that produced in a single-plex, conventional PCR or RT-PCR reaction with the same target polynucleotide.” (column 13, line 60 to column 14, line 5)


“Multiplex PCR reactions are carried out … the reaction products are analyzed using any of several methods that are well-known in the art.  Preferably agarose gel electrophoresis is used to rapidly resolve and identify each of the different amplified sequences.  In a multiplex reaction, different amplified sequences are preferably of distinct sizes and thus can be resolved in a single gel … Alternative methods of product analysis include without limitation …” (column 7, lines 28-41)

While Andersen et al. and Shuber et al. did not teach the verification process via NGS, the Office contends that the verified products by any prior art known means would have resulted in the same structure of the primers as presently claimed.
Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.
Rejection – New Grounds, Necessitated by Amendment
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 86 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a collection of primer sequences without significantly more. The claim recites the judicial exception in the form of a collection 
Claim 86 is similar to originally prosecuted claim 62, in that the claim is drawn to a collection of primer having sequences for gene specific domains that are useable together in a multiplex amplification reaction, wherein the sequences are recited in Figure 1.4.  Claim 62 had already been rejected in a Non-Final Rejection mailed on August 3, 2020 as being patent ineligible.  Present claim 86 is also rejected for the same reasons set forth in said Non-Final Rejection (reproduced below):
The October update to PEG made on 2019 provides guidelines when patent eligibility (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf)
The 2019 PEG provides new analysis under Step 2A into a two-prong test for ascertaining whether a claim is directed to a judicial exception.  Each step of the PEG is applied to claim 52 which represents the invention.
Step 1 of the PEG regards to whether a claim recites a process, manufacture or a composition of matter.  To Step 1 of the PEG inquiry, the answer is “Yes” as the claim is drawn to a composition of matter in the form of a set of primers comprising gene-specific portions.
i.e., judicial exception).  To Step 2A, prong-1 of the PEG inquiry, the answer is “Yes” as the claim recites the nature based products in the form of a set of polynucleotide primers, wherein each primer with in the set represents a portion of a nucleic acid sequence which exists in nature (i.e., gene sequences) and a generically claimed device comprising these nature based products.
Step 2A, prong-2 of the PEG regards to whether or not there are additional elements recited in the claim beyond the judicial exceptions and evaluating those additional elements to determine whether they integrate the exceptions into a practical application of the exception.
The PEG states that “integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort design to monopolize the exception.
Under Step 2A, prong-2 analysis, there are no additional elements other than the judicial exception discussed above, and therefore equivalent to merely adding the words, “apply it” to the judicial exception.
entire Step 2A inquiry being, “Yes”, the claim is directed to law of nature, a natural phenomenon (or product of nature).
The last step of the PEG inquiry regards to Step 2B, which inquires whether or not the claim recite an additional element that amounts to significantly more than the judicial exception.
To this inquiry, as discussed above, no additional elements recited in the claim.
Therefore, to Step 2B of the PEG inquiry, the answer is, “No”, resulting in the determination that the claimed subject matter does not satisfy the patent eligibility requirement.
For these reasons the claims are not deemed patent eligible under the present PEG.
As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do ‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’”. Alice Corp. v. CLS Bank, 573 U.S. __, 134 S. Ct. 2347, 2357, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 
In addition, in Ambry, the court held that a primer pair direct to an otherwise naturally existing gene were not patent eligible:
“The primer before us are not distinguishable from the isolated DNA found patent-ineligible in Myriad and are not similar to the cDNA found to be patent-eligible” (page 7)

The court found that the primers were not patent eligible because they contained the “identical sequence of the BRCA sequence directly opposite to the strand to which they are designed to bind” and that they were structurally identical to the ends of DNA strands found in nature” (page 7).
For example, in Ambry (citation omitted), one of the patents under suit was U.S. Patent 5,747,282, with specific claims 16 and 17:

    PNG
    media_image1.png
    507
    691
    media_image1.png
    Greyscale







pair of primers (see reproduced claim 16):

    PNG
    media_image2.png
    245
    812
    media_image2.png
    Greyscale

Upon consideration of these pair of primers, the court stated the below:

    PNG
    media_image3.png
    200
    647
    media_image3.png
    Greyscale

Also in Myriad, the court stated, “neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible” (Id. At 2117)
Based on these precedence set forth, the claimed set of primers embraces fragments of naturally existing DNA molecules and even though may be presented as a collection, are nevertheless “not distinguishable” from the naturally exiting DNA molecules and therefore, are deemed patent eligible.
Conclusion
	No claims are allowed. 
	Claims 87-90 are objected to for being dependent on a rejected base claim.
	Claims 86-90 are free of prior art as there is neither a motivation nor a generally applicable reasonable expectation of success to arrive at a specific set of 10 or more primers having specific sequences as recited in Figure 1, which are described as being capable of being used together in a multiplex amplification reaction.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 15, 2022
/YJK/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Applicants’ claim dated October 21, 2020.  The amendment requiring the suppression and universal primer region was introduced in the Amendment received on March 29, 2021. 
        2 The gene names next to the catalog numbers Hs0017XXXX_m1 are found on https://www.thermofisher.com/order/genome-database/?pearlUXVerSuffix=pearlUX2&elcanoForm=true#!/ge/assays/ge_all/
        3 Page 9, lines 17-19 defines, “GCT-rich” and “GCA-rich” as, “the gene-specific primer domain ha[ving] a substantial portion of G, C, A – and/or G, C, T nucleotides”.
        4 In the originally prosecuted claim set (dated 6/4/2020), claim 62 referred to the sequences recited in Table 1, which was amended to refer to Figure 1 in the amendment dated 10/21/2020.